DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities: “wherein the at least one imager is disposed in a vehicle” should be “wherein at least one imager is disposed in a vehicle”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “a second imager and a third imager” should be “the second imager and the third imager”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: “the at least one imager” should be “the at least one of the first, second, and third imagers”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "the imager" in “wherein the user interface is capable of allowing a user to selectively save video captured by the imager” renders the claim indefinite because it is unclear whether “the imager” refers to the first, second, or third imager.

Claim 12 recites the limitation "the first image" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 15-16 fail to include all the limitations of claim 12 upon which it depends since claims 15-16 recite using two imagers while claim 12 recites using three imagers. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20100238289) in view of Chen (US 20180222391) further in view of Van Dan Elzen (US 20160325681).

As to claim 1, Wu discloses a video recording system for a vehicle (FIGS. 1-7), comprising: 
a rearview mirror assembly (FIG. 1, rearview mirror 10) comprising: 
a housing (FIG. 1, rearview mirror enclosure 11); 
a user interface (FIGS. 1-4, function switches 43 provided with the pushbuttons 44 on the tops thereof to allow a user to actuate the function switches 43; see [0023]); 
a mirror element supported by the housing (FIGS. 1-4, mirror surface 13); 
a printed circuit board disposed within the rearview mirror assembly (FIGS. 1 and 7, circuit board 70); and 
a processor disposed on the printed circuit board (FIG. 7, CPU disposed on circuit board 70); and 
a second imager configured to capture images of the interior of the vehicle (FIGS. 1-2 and 7, camera 42; see [0019]);
wherein the processor is configured to process data from the captured images (CPU in FIG. 7 and [0026]).
Wu fails to explicitly disclose at least two imagers, comprising: a first imager in communication with the processor and capable of capturing video images and configured to capture images of scenes to the front of the vehicle and the second imager; 
wherein the processor is configured to receive image data from a third imager configured to capture images outside and to the rear of the vehicle and to process the image data received from the third imager; 
wherein the user interface is capable of allowing a user to selectively save video captured by the imager; and 
wherein the video recording system is capable of, upon receipt of a user input, saving images captured by at least one of the first imager and the second imager within a predetermined time interval prior to the receipt of the user input.
However, Chen teaches at least two imagers, comprising: a first imager in communication with the processor and capable of capturing video images and configured to capture images of scenes to the front of the vehicle and the second imager (FIGS. 9-10, cameras 10, 12, 14, 16);  
wherein the processor is configured to receive image data from a third imager configured to capture images outside and to the rear of the vehicle and to process the image data received from the third imager ((FIGS. 9-10, cameras 10, 12, 14, 16; see [0095], [0101]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Chen’s teachings to include at least two imagers, comprising: a first imager in communication with the processor and capable of capturing video images and configured to capture images of scenes to the front of the vehicle and the second imager; wherein the processor is configured to receive image data from a third imager configured to capture images outside and to the rear of the vehicle and to process the image data received from the third imager in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).
The combination of Wu and Chen fails to explicitly disclose wherein the user interface is capable of allowing a user to selectively save video captured by the imager; and wherein the video recording system is capable of, upon receipt of a user input, saving images captured by at least one of the first imager and the second imager within a predetermined time interval prior to the receipt of the user input.
However, Van Dan Elzen teaches wherein the user interface is capable of allowing a user to selectively save video captured by the imager (see [0006], [0019], [0023], [0025]-[0026], [0030]-[0031]); and 
wherein the video recording system is capable of, upon receipt of a user input, saving images captured by at least one of the first imager and the second imager within a predetermined time interval prior to the receipt of the user input (see [0026], [0030]-[0031]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu and Chen using Van Dan Elzen’s teachings to include wherein the user interface is capable of allowing a user to selectively save video captured by the imager; and wherein the video recording system is capable of, upon receipt of a user input, saving images captured by at least one of the first imager and the second imager within a predetermined time interval prior to the receipt of the user input so that the recording includes earlier image data for situations where the earlier information may be desired, thereby saving captured image data that encompasses substantially the entire event (Van Dan Elzen; [0026], [0030]).

As to claim 2, the combination of Wu, Chen, and Van Dan Elzen further discloses wherein the housing defines an opening at a distance from the processor (Wu; FIGS. 1-4, opening 15); 
wherein the opening is configured to accept a removable media storage card capable of storing data from the captured images (Wu; FIG. 4 and [0023], The memory card slot 53 is set within the memory card receiving opening 15 in such a way that an external memory card 80 can be inserted into the memory card slot 53 through the memory card receiving opening 15); 
wherein the opening defined by the housing is disposed toward a first side of the housing (Wu; FIGS. 1-4); and 
wherein the processor is disposed within the housing toward a second side of the housing (Wu; FIG. 1).

As to claim 3, the combination of Wu, Chen, and Van Dan Elzen further discloses further comprising a memory disposed on the printed circuit board and configured to be in communication with the processor (Wu; FIG. 7, Memory and CPU disposed on circuit board 70); 
wherein the processor is disposed on a first end of the printed circuit board (Wu; FIG. 7); and
wherein the memory is disposed on a second end of the circuit board in a spaced-apart relationship with the processor (Wu; FIG. 7). 

As to claim 4, the combination of Wu, Chen, and Van Dan Elzen further discloses wherein the first imager is disposed in a vehicle on one of a headliner of the vehicle and a windshield of the vehicle (Chen; FIG. 9, front facing camera); 
wherein the first imager is further configured to transmit data from the captured images to the processor (Chen; [0095], [0101]). 
wherein the captured images comprise video images (Chen; [0072], [0084], [0095], [0101]). 

As to claim 5, the combination of Wu, Chen, and Van Dan Elzen further discloses wherein the third imager is in communication with the processor (Chen; see FIGS. 9-10, rear facing camera; [0095] and [0101]); 
wherein the third imager is disposed in a vehicle and is configured to transmit data on the captured images to the processor (Chen; [0072], [0084], [0095], [0101]). 

As to claim 6, the combination of Wu, Chen, and Van Dan Elzen further discloses wherein the video recording system is configured to receive power from a vehicle power supply (Wu; FIG. 7, [0023] and [0026]).  
The combination of Wu, Chen, and Van Dan Elzen fails to explicitly disclose wherein the video recording system is configured to be activated upon the vehicle ignition being turned on and wherein the video recording system is configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off. 
However, Chen teaches wherein the video recording system is configured to be activated upon the vehicle ignition being turned on and wherein the video recording system is configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off (FIG. 4; see [0065], [0085]-[0086]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu, Chen, and Van Dan Elzen using Chen’s teachings to include wherein the video recording system is configured to be activated upon the vehicle ignition being turned on and wherein the video recording system is configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).

As to claim 7, the combination of Wu, Chen, and Van Dan Elzen fails to explicitly disclose further comprising a back-up battery; wherein the back-up battery is capable of providing sufficient power to allow the video recording system to save any images captured after a power supply to the video recording system is turned off. 
However, Chen teaches further comprising a back-up battery (FIG. 2, battery 92);
wherein the back-up battery is capable of providing sufficient power to allow the video recording system to save any images captured after a power supply to the video recording system is turned off (see [0085]-[0086]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu, Chen, and Van Dan Elzen using Chen’s teachings to include a back-up battery; wherein the back-up battery is capable of providing sufficient power to allow the video recording system to save any images captured after a power supply to the video recording system is turned off in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).

As to claim 9, the combination of Wu, Chen, and Van Dan Elzen fails to explicitly disclose wherein the rearview mirror assembly comprises a display element, and wherein at least a portion of the display element is configured to selectively display images captured by the first imager. 
However, Chen teaches wherein the rearview mirror assembly comprises a display element, and wherein at least a portion of the display element is configured to selectively display images captured by the first imager (FIG. 10, screen display 30; see [0097]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu, Chen, and Van Dan Elzen using Chen’s teachings to include wherein the rearview mirror assembly comprises a display element, and wherein at least a portion of the display element is configured to selectively display images captured by the first imager in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).

As to claim 11, the combination of Wu, Chen, and Van Dan Elzen fails to explicitly disclose wherein the video recording system is capable of transmitting captured images wirelessly to another device.
However, Van Dan Elzen teaches wherein the video recording system is capable of transmitting captured images wirelessly to another device (see [0029]-[0030]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu, Chen, and Van Dan Elzen using Van Dan Elzen’s teachings to include wherein the video recording system is capable of transmitting captured images wirelessly to another device so that the recording includes earlier image data for situations where the earlier information may be desired, thereby saving captured image data that encompasses substantially the entire event to a remote server (Van Dan Elzen; [0026], [0030]).

As to claim 12, Wu discloses a rearview mirror assembly for a vehicle (FIG. 1, rearview mirror 10) comprising: 
a housing (FIG. 1, rearview mirror enclosure 11); 
a mirror element supported by the housing (FIGS. 1-4, mirror surface 13); 
a processor disposed on a printed circuit board and at least partially enclosed within the housing (FIGS. 1 and 7, CPU disposed on circuit board 70); and
a user interface in communication with the processor (FIGS. 1-4, function switches 43 provided with the pushbuttons 44 on the tops thereof to allow a user to actuate the function switches 43; see [0023]); 
wherein the processor is configured to be in communication with and to receive inputs from at least one the first imager (FIG. 7, CPU and camera 42; see [0026]);
wherein the at least one imager is disposed in a vehicle (see [0019]);
wherein at least one imager (see [0019]).
Wu fails to explicitly disclose a second imager and a third imager; 
wherein at least one imager is configured to capture images from the exterior of the vehicle; and 
wherein the rearview mirror assembly is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input.
However, Chen teaches a second imager and a third imager (FIGS. 9-10, cameras 10, 12, 14, 16); 
wherein at least one imager is configured to capture images from the exterior of the vehicle ([0095] and [0101]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Chen’s teachings to include a second imager and a third imager; wherein at least one imager is configured to capture images from the exterior of the vehicle in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).
The combination of Wu and Chen fails to explicitly disclose wherein the rearview mirror assembly is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input.
However, Van Dan Elzen teaches wherein the rearview mirror assembly is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input (see [0006], [0019], [0023], [0025]-[0026], [0030]-[0031]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu and Chen using Van Dan Elzen’s teachings to include wherein the rearview mirror assembly is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input so that the recording includes earlier image data for situations where the earlier information may be desired, thereby saving captured image data that encompasses substantially the entire event (Van Dan Elzen; [0026], [0030]).

As to claim 13, the combination of Wu, Chen, and Van Dan Elzen further discloses wherein the housing defines an opening configured to accept a media storage card capable of storing data from the captured images (Wu; FIG. 4 and [0023], The memory card slot 53 is set within the memory card receiving opening 15 in such a way that an external memory card 80 can be inserted into the memory card slot 53 through the memory card receiving opening 15); 
wherein the opening defined by the housing is disposed in a spaced-apart relationship with the processor (Wu; FIGS. 1-4, opening 15). 

As to claim 14, the combination of Wu, Chen, and Van Dan Elzen further discloses wherein the captured images comprise video images (Chen; [0095], [0101]);
wherein at least one imager is configured to capture images to the front of the vehicle and to transmit image data from the captured images to the processor (Chen; FIG. 9, front facing camera and [0095], [0101]).

As to claim 15, the combination of Wu, Chen, and Van Dan Elzen further discloses wherein the processor is configured to be in communication with and is configured to receive inputs from at least two imagers (Chen; FIGS. 9-10, cameras 10, 12, 14, 16).

As to claim 16, the combination of Wu, Chen, and Van Dan Elzen further discloses wherein a first imager is disposed in the vehicle and is configured to capture images of scenes to the front of the vehicle and a second imager is configured to capture images to the rear of the vehicle (Chen; FIG. 9, front facing camera and rear facing camera); and 
wherein the first and the second imagers are configured to transmit data on the captured images to the processor (Chen; FIG. 10, [0072] and [0084]). 

As to claim 17, the combination of Wu, Chen, and Van Dan Elzen further discloses wherein the rearview mirror assembly is configured to receive power from a vehicle power supply (Wu; FIG. 7, [0023] and [0026]). 
The combination of Wu, Chen, and Van Dan Elzen fails to explicitly disclose wherein the processor and the at least one imager are configured to be activated upon the vehicle ignition being turned on, and wherein the processor and the at least one imager are configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off; the rearview mirror assembly further comprising a back-up battery; wherein the back-up battery is capable of providing sufficient power to allow the processor to cause any images not saved before power to the video recording system is turned off to be saved. 
However, Chen teaches wherein the processor and the at least one imager are configured to be activated upon the vehicle ignition being turned on, and wherein the processor and the at least one imager are configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off (FIG. 4; see [0065], [0085]-[0086]); 
the rearview mirror assembly further comprising a back-up battery (FIG. 2, battery 92);
wherein the back-up battery is capable of providing sufficient power to allow the processor to cause any images not saved before power to the video recording system is turned off to be saved (see [0085]-[0086]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu, Chen, and Van Dan Elzen using Chen’s teachings to include wherein the processor and the at least one imager are configured to be activated upon the vehicle ignition being turned on, and wherein the processor and the at least one imager are configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off; the rearview mirror assembly further comprising a back-up battery; wherein the back-up battery is capable of providing sufficient power to allow the processor to cause any images not saved before power to the video recording system is turned off to be saved in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).

As to claim 19, the combination of Wu, Chen, and Van Dan Elzen fails to explicitly disclose wherein the rearview mirror assembly further comprises a display element; and wherein at least a portion of the display element is configured to selectively display images captured by the at least one imager. 
However, Chen teaches wherein the rearview mirror assembly further comprises a display element (FIG. 10, screen display 30); and wherein at least a portion of the display element is configured to selectively display images captured by the at least one imager (see [0097]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu, Chen, and Van Dan Elzen using Chen’s teachings to include wherein the rearview mirror assembly further comprises a display element; and wherein at least a portion of the display element is configured to selectively display images captured by the at least one imager in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).

As to claim 20, the combination of Wu, Chen, and Van Dan Elzen fails to explicitly disclose wherein the processor is capable of transmitting captured images wirelessly to another device.
However, Van Dan Elzen teaches wherein the processor is capable of transmitting captured images wirelessly to another device (see [0029]-[0030]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu, Chen, and Van Dan Elzen using Van Dan Elzen’s teachings to include wherein the processor is capable of transmitting captured images wirelessly to another device so that the recording includes earlier image data for situations where the earlier information may be desired, thereby saving captured image data that encompasses substantially the entire event to a remote server (Van Dan Elzen; [0026], [0030]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20100238289) in view of Chen (US 20180222391) further in view of Van Dan Elzen (US 20160325681) and further in view of Hoye (US 20200296320).

As to claim 10, the combination of Wu, Chen, and Van Dan Elzen fails to explicitly disclose further comprising at least one indicator disposed so as to be selectively visible through the mirror element; 
wherein the indicator is configured to indicate a status of the video recording system. 
However, Hoye teaches further comprising at least one indicator disposed so as to be selectively visible through the mirror element (FIG. 4; see [0022] and [0024]); 
wherein the indicator is configured to indicate a status of the video recording system (FIG. 4; see [0022] and [0024]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu, Chen, and Van Dan Elzen using Hoye’s teachings to include at least one indicator disposed so as to be selectively visible through the mirror element; wherein the indicator is configured to indicate a status of the video recording system in order to improve vehicle event recorder device (Hoye; [0018]).

Response to Arguments
Applicant’s amendments and arguments, filed on 06/28/2022, with respect to the rejection(s) of claim(s) 1 and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Wu (US 20100238289) in view of Chen (US 20180222391) and Van Dan Elzen (US 20160325681).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482